Case 1:18-cv-O7543-NRB Document 22 Filed 10/24/18 Page 1 of 2

LAW oFFIcEs OF

JOHN JOHNSON & ASSOCIATES

ATI`ORNEYS AT LAW

 

25 Broadway, 9‘h Floor
New York, New York 10004
212.566.3019

October 22, 2018

Honorab|e Naomi Reice Buchwald
United States District Court
Southern District of New York

500 Peari Street

NeW ¥ork, NY 10007

Via Electronic Fi|ing

Re: ANAS OSAN|A |BRAHEM ABD|N V. CBS et a|.
CiVi| CaSe NO. 1:18-CV-07543 NRB

Honorable Judge Buchwa|d:

Pursuant to the Loca| Ruies 7.1(d) and/or 5.2(b) and your Honor’s rules, plaintiff
hereby requests a pre-motion conference or alternatively leave to amend pursuant to F.R.
C. P. Ru|e 15. Plaintiff consented to the defendant’s request for an extension of time to
respond to the first amended complaint in this action. Said time terminates on November
6, 2018. To date, the defendants have not filed an answer, responsive motion, corporate
disclosure statement, nor officially appeared in this matter.

Notwithstanding the above facts, the attorneys for the parties have discussed the
plaintiff filing a second amended complaint based on defendant’s consent Our discussion
has gone on ad nauseum since mid-September. We have supplied the defendant With a
substantive copy of the proposed amended complaint. Our changes Were highlighted.
Plaintiff demonstrated to the defendant that plaintiff added Whol|y owned and controlled
corporate subsidiaries of the defendant CBS, one additional cause of action, and
additional substantive facts regarding plaintiffs |awsuit. Additiona|ly, defendants’ attention
Was drawn to public domain facts added as exhibits

Plaintiff has not been dilatoryl nor have the defendants been prejudiced based
upon the fact that they have yet to appear in this action. Notwithstanding the above facts,
plaintiff has not been able to get a confirmation of consent to the amendment

Rather than waste judicial resources, by having the defendant’s file a motion to
dismiss or one for summaryjudgment, then having the plaintiff respond With a request for

Case 1:18-cv-O7543-NRB Document 22 Filed 10/24/18 Page 2 of 2

leave to amend, we seek to make a motion for leave or seek leave now. Again, no one
has officially appeared in this action. No prejudice can be said to have befallen the
defendants Defendant’s have been apprised and given notice of our changes Plaintiff
agrees to provide the defendants with an additional 14 days to appear or otherwise
respond.

Notwithstanding, the early stage of the |itigation, defendants have not consented
to an amendmentl despite being fully apprised of the substantive changes to the
complaint therefore, plaintiff seeks a pre-motion conference which may help to resolve
this matter once and for a|l, or alternatively leave to amend. Again, it is our firm belief that
allowing the plaintiff to move/amend now saves all involved the time and expense of
unnecessary motion practice and allows this matter to be decided on its merits A copy of
the amendment is attached hereto.

BeSpectfu|

  

CCD: ji

Via ECF

Wook Hwang

Loeb & Loeb

Attorneys for the Defendants

Allan Chan
Allan Chan & Associates
Attorneys for Plaintiff

